UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21854 CITIGROUP ALTERNATIVE INVESTMENTS TRUST (Exact name of registrant as specified in charter) 731 Lexington Avenue, 28th Floor New York, NY 10022 (Address of principal executive offices) (Zip code) Millie Kim, Esq. Citigroup Alternative Investments LLC 731 Lexington Avenue, 28th Floor New York, NY 10022 (Name and address of agent for service) COPY TO: Paul S. Schreiber, Esq. Shearman & Sterling LLP 599 Lexington Avenue New York, NY 10022 (866) 832-9160 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. CITIGROUP ALTERNATIVE INVESTMENTS TAX ADVANTAGED SHORT TERM FUND Table of Contents Page Fund Overview and Commentary, Summary of Returns and Portfolio Information 2 Consolidated Schedule of Investments 4 Consolidated Schedule of Securities Sold Short 11 Consolidated Schedule of Reverse Repurchase Agreements 12 Consolidated Statement of Assets and Liabilities 13 Consolidated Statement of Operations 14 Consolidated Statements of Changes in Net Assets 15 Consolidated Statement of Cash Flows 16 Consolidated Financial Highlights 17 Consolidated Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 25 Additional Tax Information 26 Board of Trustees and Officers 27 CITIGROUP ALTERNATIVE INVESTMENTS TAX ADVANTAGED SHORT TERM FUND FUND OVERVIEW AND COMMENTARY After beginning the year generating solid after-tax returns, the Citigroup Alternative Investments Tax Advantaged Short Term Fund (“TASTe” or the “Fund”) was beset by the spreading sub-prime contagion, liquidity crunch, and market volatility affecting most fixed income funds and ended 2007 with a dissapointing net total return of -2.88% (-1.51% tax-equivalent1).
